internal_revenue_service number release date index number ---------------------- ----------------------------------------------- ------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ------------------ refer reply to cc psi b3 plr-149725-13 date date legend x --------------------- --------------------------------------- trust ------------------------------------------------------ state ------------ date --------------------- date --------------------- date ---------------- date ----------------- dollar_figuren ----------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts plr-149725-13 x was incorporated under the laws of state on date x elected to be an s_corporation effective date on date shares of x’s stock were transferred to trust x represents that trust was qualified to be an electing_small_business_trust esbt within the meaning of sec_1361 however no election was made under sec_1361 to treat trust as an esbt consequently trust was an ineligible shareholder and as a result x’s s_corporation_election terminated on date x represents that there was no intent to terminate x’s s_corporation_election and that the failure to timely file the esbt election for trust was inadvertent and not motivated by tax_avoidance or retroactive tax planning in addition x and x’s shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election was terminated on date upon the failure to timely file an esbt election for trust we further conclude that the termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be continue to be treated as an s_corporation on and after date unless x’s s_corporation_election is otherwise terminated under sec_1362 the trustee of trust must file an esbt election effective date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the esbt election plr-149725-13 accordingly the shareholders of x must include in their income their pro_rata share of separately_stated and nonseparately computed items of x as provided in sec_1366 and make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling is contingent upon x and each of its shareholders filing any original and amended returns and making such adjustments that are necessary to properly reflect the reporting of x’s items of s_corporation income specifically trust must file income_tax returns and make adjustments that are necessary to properly reflect the treatment of trust as an esbt additionally as an adjustment under sec_1362 this ruling is conditioned on the payment of dollar_figuren with a copy of this letter_ruling sent to the following address internal_revenue_service cincinnati service_center west rivercenter blvd covington ky stop terri lackey manual deposit x must send the payment no later than date a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied regarding x’s eligibility to be an s_corporation or trust’s eligibility to be an esbt the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent plr-149725-13 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely stacy l short senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
